Citation Nr: 0925107	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-20 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
conjunctivitis.

2. Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1969 to February 1973.  The Veteran had additional 
reserve service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the Veteran appeared at a hearing before a 
Decision Review Officer.  In April 2009, the Veteran appeared 
at a hearing before the undersigned Member of the Board.  
Transcripts of the hearings are in the record.  

In April 2009, the Veteran submitted additional evidence and 
waived the right to have the evidence initially considered by 
the RO.  38 C.F.R. § 20.1304(c).

The claim of service connection for posttraumatic stress 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

Conjunctivitis is currently manifested by eye redness and 
dryness without a compensable loss of visual acuity. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
conjunctivitis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 4.84a, 
Diagnostic Code 6018 (2008).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2005 and in March 2006.  The Veteran 
was notified of the type of evidence needed to substantiate 
the claim for increase, namely, evidence indicating an 
increase in severity and the effect that the worsening had on 
employment and daily life.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

Except for general notice of the criteria of the Diagnostic 
Code under which the Veteran is rated, to the extent that the 
VCAA notice was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  



The procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
December 2008.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

As for the omission of the general notice of the criteria of 
the Diagnostic Code under which the Veteran is rated, the 
VCAA notice contained a Type One error (failure to notify the 
veteran of what evidence is needed to substantiate the 
claim).  And a Type One error has the natural effect of 
harming a claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  Vazquez-Flores at 
45-46.  The Board's finding that a VCAA notice error was not 
prejudicial is reviewed de novo by the United States Court of 
Appeals for Veterans Claims (Veterans Court).  Medrano v. 
Nicholson, 21 Vet. App. 165, 171 (2007).  The determination 
of whether a notice error is harmless is done by the Veterans 
Court on a case-specific application of judgment upon review 
of the record.  

In this case, in the rating decision of October 2005 and in 
the statement of the case in July 2007, copies of which were 
sent to the Veteran, the RO notified the Veteran that the 
criteria for a rating higher 10 percent required impairment 
of visual acuity. Thereafter the Veteran had the opportunity 
to submit additional argument and evidence.  Having received 
a copy of the rating decision and a copy of the statement of 
the case, a reasonable person could be expected to understand 
from the notice provided what was needed to obtain a higher 
rating.  

Because VA provided the Veteran with reasonable notice of how 
to obtain a higher rating, the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
administrative appellate proceeding rendered the limited VCAA 
notice error non-prejudicial as the error did not affect the 
essential fairness of the adjudication.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Service treatment and personnel 
records are associated with the claims file as are records 
and reports of VA.  The Veteran was afforded VA examinations 
in May 2004 and in March 2008.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for Conjunctivitis

Factual Background

By a rating decision in May 1973, the RO granted service 
connection for conjunctivitis and assigned a rating of 10 
percent.  In March 2004, the Veteran submitted the current 
claim for a rating higher than 10 percent.  

VA records in 2004 show continuous treatment for 
conjunctivitis.  In October 2004, the Veteran complained of 
red, dry, burning eyes with a sense of tearing and worsening 
with seasonal changes.  It was noted that the Veteran used 
artificial tears daily.  

On VA examination in May 2004, the examiner noted dry eyes 
with no evidence of a chemical injury.  The bilateral 
uncorrected vision was 20/40 and the corrected vision was 
20/20.  

In June 2005, the Veteran indicated that while stationed in 
Thailand he was exposed to chemicals that affected his eyes. 

On VA examination in May 2006, the diagnosis was chronic dry 
eye syndrome with chronic recurrent conjunctivitis and 
allergic rhinitis.  

In May 2007, the Veteran stated that he had pain and redness 
in his eyes and that he used artificial tears.  He also 
stated that he had been prescribed reading eye glasses as his 
vision had worsened.  

On VA eye examination in March 2008, the Veteran complained 
that his eyes felt sandy.  The examiner noted a history of 
blepharitis and dry eye syndrome.  Examination of the eyes 
revealed full eye mobility.  Visual fields were full to 
confrontation and there was round equal reaction to light.  
The conjunctiva showed moderate injection.  The iris, the 
vessels, the optic nerve, maculae, periphery and diplopia 
were found to be within normal limits.  Diplopia was not 
present.  Visual acuity examination revealed uncorrected 
distant vision was 20/60 and uncorrected near vision was 
20/200.  Best corrected visual acuity for distant vision was 
20/25 in the right eye, and 20/20 in the left eye.  Best 
corrected near vision was 20/20 bilaterally.  There was no 
visual defect present.  The examiner diagnosed chronic 
conjunctivitis with dry eye syndrome, blepharitis, pterygium, 
pinquecula, presurgical cataracts and refractive error.  

In April 2009, the Veteran testified that his eyes were 
watery.  He stated that he had blurry vision and could no 
longer read without his prescribed reading glasses.  The 
Veteran described the condition as limiting his every day 
life because his eyes were often bloodshot and gave the 
impression of being intoxicated.  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

The Veteran's conjunctivitis is currently rated 10 percent 
under Diagnostic Code 6018, which is the maximum schedular 
rating under this Diagnostic Code. 

Conjuntivitis may also be rated on impairment of visual 
acuity.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  A disability rating 
for visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. 
§ 4.75.  



The criteria for a 10 percent rating are impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  Diagnostic Codes 6078 and 6079.  

On VA examination, the best corrected visual acuity for 
distant vision was 20/25 in the right eye and 20/20 in the 
left eye.  The best corrected near vision was 20/20 
bilaterally.  As none of the criteria for a 10 percent rating 
for impairment of visual acuity are shown, a separate rating 
is not warranted.  38 C.F.R. § 4.84a, Diagnostic Codes 6078 
and 6079. 

Also, the Veteran has other nonservice-connected eye 
problems, namely, blepharitis, pterygium, pinquecula, and 
presurgical cataracts, which are not ratable. 

For the above reasons, the preponderance of the evidence is 
against the claim for a schedular rating higher than 10 
percent for conjunctivitis, and the 
benefit-of- the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provided for higher 
ratings for additional or more severe impairment, which has 
not been shown.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular rating is adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A rating higher than 10 percent for conjunctivitis is denied.


REMAND 

On the claim of service connection of posttraumatic stress 
disorder (PTSD), there are other psychiatric diagnoses in 
addition to a diagnosis of posttraumatic stress disorder (VA 
record, dated in April 2009). 

In January 2005, the Veteran underwent a PTSD evaluation 
performed by a VA psychiatrist.  The diagnosis was anxiety 
disorder, alcohol dependence, and a history of adjustment 
disorder after divorce.  The VA psychiatrist concluded that 
although the Veteran reported some symptoms of PTSD, he did 
not meet the DSM-IV criteria for a diagnosis of PTSD.    



On PTSD VA examination in March 2008, the VA examiner 
concluded that the Veteran did not meet the DSM-IV criteria 
for a diagnosis of PTSD.  While the Veteran complained of 
difficulty concentrating, sleeping, headaches, muscle 
tension, depression and anxiety, the examiner indicated that 
these symptoms were not linked to the identified stressors.  
The examiner diagnosed major depressive disorder in partial 
remission, alcohol abuse, and anxiety.  

As the record contains a diagnosis of depression, adjustment 
disorder, and anxiety disorder, which arise from the same 
symptoms for which the Veteran seeks benefits for PTSD, 
namely, a psychiatric disorder, and as the record does not 
contain sufficient medical evidence to decide the claim, 
further evidentiary development is necessary.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the claim is remanded for the following action:

1. Afford the Veteran a VA 
psychiatric examination to determine 
whether the Veteran has a psychiatric 
disorder other than PTSD.  The claims 
file must be made available to the 
examiner.  

For any diagnosed psychiatric 
disorder other than PTSD, the VA 
examiner is asked to express a 
medical opinion as to whether it is 
at least as likely as not that any 
such disorder is related to the 
Veteran's active service.  

In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against causation is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

2. After the above development is 
completed, adjudicate the claim of 
service connection for psychiatric 
disorder other than PTSD.  If the 
benefit sought is denied, provided 
the Veteran and his representative a 
supplemental statement of the case 
and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


